Exhibit 10.1

 

SUBLEASE AGREEMENT

 

THIS SUBLEASE AGREEMENT (“Sublease”) is entered into as of this 25th day of
February, 2005, by and between MICROSTRATEGY INCORPORATED, a Delaware
corporation (“Sublandlord”), and ALCANTARA LLC, a Delaware limited liability
company (“Subtenant”).

 

RECITALS

 

A.    Sublandlord is the tenant under that certain Deed of Lease by and between
Tysons Corner Property, LLC, a Virginia limited liability company, as landlord
(“Master Landlord”), and Sublandlord, as tenant, dated January 7, 2000, as
amended by that certain First Amendment to Lease dated as of August 9, 2000 (the
“First Amendment”) and as further amended by that certain Second Amendment to
Lease dated October 31, 2002 (the “Second Amendment”) (such lease, as so amended
and as it may be further amended from time to time, the “Master Lease”), for
certain space located at 1861 International Drive, McLean, VA 22102 (the
“Premises”).

 

B.    Subtenant wishes to sublease a portion of the Premises from Sublandlord.

 

Now, therefore, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

  1. Basic Sublease Information.

 

The information set forth in this Section (the “Basic Sublease Information”) is
intended to supplement and/or summarize the provisions set forth in the balance
of this Sublease. Each reference in this Sublease to any of the terms set forth
below shall mean the respective information set forth next to such term as
amplified, construed or supplemented by the particular Section(s) of the
Sublease pertaining to such information. In the event of a conflict between the
provisions of this Section and the balance of the Sublease, the balance of the
Sublease shall control.

 

Sublandlord:    MicroStrategy Incorporated, a Delaware corporation     

Sublandlord’s Address

for Notices:

  

1861 International Drive

McLean, VA 22102

Attn: Director of Administration

 

with a copy (which shall not constitute notice) to:

 

Hogan & Hartson L.L.P.

8300 Greensboro Drive

McLean, VA 22102

Attn: Lee E. Berner, Esq.

     Subtenant:    Alcantara LLC     

Subtenant’s Address

for Notices:

   As from time to time designated in a written notice by Subtenant to
Sublandlord.     



--------------------------------------------------------------------------------

Subdemised Premises:    That portion of the Premises specifically indicated on
Attachment A hereto representing approximately 150 square feet.      Building:
   1861 International Drive, McLean, VA 22102.      Permitted Use:    As
specified in Section 1.8 of the Master Lease.      Commencement Date:    The
term of the Sublease shall commence upon February 10, 2005 (the “Commencement
Date”).      Expiration Date:    This Sublease shall be for an initial term of
one (1) year (the “Initial Term”), which term shall automatically renew at the
end of such term and each succeeding renewal term (as applicable), provided,
however, that (i) either party may terminate this Sublease by providing written
notice setting forth a termination date to the other party at least seven (7)
days prior to such termination date and (ii) this Sublease shall terminate on
any date on which the Master Lease is terminated or expires or this Sublease is
terminated pursuant to the terms herein (any such expiration date or termination
date, the “Expiration Date”).      Subtenant’s Insurance:    Specified and as
required in Article 9 of the Master Lease.      Security Deposit:    None.     

 

  2. Sublease Relocation.

 

Sublandlord hereby subleases to Subtenant, and Subtenant hereby subleases from
Sublandlord, the Subdemised Premises upon all of the terms, covenants and
conditions in this Sublease. Sublandlord shall have the right, upon five (5)
days’ notice to Subtenant, and at the expense of Sublandlord, to relocate the
Subdemised Premises to a location elsewhere in the Premises designated by
Sublandlord. Upon such relocation, said relocated Subdemised Premises shall
thereafter be the “Subdemised Premises” for purposes of this Sublease.

 

  3. Delivery Condition.

 

Subtenant acknowledges that it takes possession of the Subdemised Premises in
its “as is” condition on the Commencement Date and further acknowledges that
Sublandlord has made no representations or warranties of any kind or nature,
whether express or implied, with respect to the Subdemised Premises, the
remainder of the Premises, the common areas, or the Building, nor has
Sublandlord agreed to undertake or perform any modifications, alterations, or
improvements to the Subdemised Premises, the remainder of the Premises, the
common areas or the Building which would inure to Subtenant’s benefit.

 

2



--------------------------------------------------------------------------------

  4. Term.

 

4.1 Term. The term (the “Term”) of this Sublease shall commence on the
Commencement Date and shall end on the Expiration Date.

 

4.2 Surrender. Subtenant shall, on or before the Expiration Date, and/or such
earlier date(s) on which Subtenant ceases to occupy a portion of Subleased
Premises (each a “Surrender Date”) remove all personal property, furniture,
trade fixtures and other equipment from the Surrendered Space or Subdemised
Premises, as applicable, provided that the removal of the same does not
adversely affect the Building structure or any Building operating system or is
not prohibited by the Master Lease, and that Subtenant promptly repairs any
damage to the Building structure or its operating systems caused by such removal
pursuant to the requirements of the Master Lease. In the event that Subtenant
fails to remove any such items as required by this Section 4.2 by the Expiration
Date or Surrender Date, as applicable, all such items remaining on the
Surrendered Space or Subdemised Premises, as applicable, after the Expiration
Date or Surrender Date, as applicable, shall be deemed abandoned and Sublandlord
may dispose of such items as it sees fit, without liability to Subtenant.
Subtenant shall also be responsible for the removal, on or before the Expiration
Date or Surrender Date, as applicable, of all alterations as required under the
Master Lease installed by Subtenant pursuant to this Sublease and shall be
responsible for any associated repair or restoration of the Surrendered Space or
Subdemised Premises, as applicable, required under the Master Lease. In all
other respects, Subtenant shall deliver the Surrendered Space or Subdemised
Premises broom clean, in its condition as of the Commencement Date, as
applicable, reasonable wear and tear and casualty excepted. In no event shall
Subtenant remove any of the plumbing, electrical, data lines, or HVAC system(s)
except as otherwise required pursuant to this Section 4.2.

 

Subtenant shall vacate and deliver possession of the Surrendered Space or
Subdemised Premises, as applicable, free of all liens, charges or encumbrances
resulting from any act or omission on Subtenant’s part, and free and clear of
any and all violations of any law, rule or regulation of any federal, state,
municipal or other agency or authority by reason of Subtenant’s actions or
failures to fulfill any of its obligations under this Sublease (“Violations”).
Subtenant shall indemnify Sublandlord against any and all loss, expense, damage,
costs or attorneys’ fees arising out of Violations occurring any time on or
after the Commencement Date. The voluntary or other surrender of this Sublease
by Subtenant, or a mutual cancellation thereof, shall not automatically
terminate any sub-subleases or sub-subtenancies or other agreements by which
Subtenant has granted rights to third parties to all or any part of the
Subdemised Premises, but shall, at the option of Sublandlord, either (1)
terminate all or any existing sub-subleases or sub-subtenancies or such other
agreements, or (2) operate as an assignment to Sublandlord of any or all such
sub-subleases or sub-subtenancies or such other agreements.

 

  5. [Intentionally deleted]

 

  6. Use and Compliance With Laws.

 

Subtenant shall use the Subdemised Premises for the Permitted Use (as specified
in the Basic Sublease Information) during the Term of this Sublease, and for no
other use or uses. Subtenant shall not engage in any activities prohibited by
the Master Lease. Subtenant shall not use or store flammable or hazardous
materials on the Subdemised Premises. Subtenant shall not perform any act or
carry on any practice which may injure the Subdemised Premises or cause any
offensive odors or noises that constitute a nuisance or menace to any other
tenant or tenants of the Building or the

 

3



--------------------------------------------------------------------------------

Premises or other persons, and in no event shall any noises or odors be emitted
from the Subdemised Premises. Nothing shall be done upon or about the Subdemised
Premises which shall be unlawful, improper, or contrary to any law, ordinance,
regulation or requirement of any public authority or insurance inspection or
rating bureau or similar organization having jurisdiction and Subtenant shall be
in compliance at all times with all such laws, ordinances, regulations and
requirements. Subtenant shall observe and comply with, and shall cause its
employees, agents and invitees to observe and comply with the restrictions set
forth in this Sublease. Subtenant agrees to comply with all rules and
regulations that Master Landlord has made or may hereafter from time to time
make for the Building and/or the Premises. Sublandlord shall not be liable to
Subtenant or any party claiming through Subtenant in any way for damage caused
by the failure of any of the other tenants of the Building to comply with such
similar or other covenants in their leases or of such rules and regulations.

 

  7. Insurance.

 

Sublandlord shall add Subtenant as an additional insured to the policies of
insurance maintained by Sublandlord pursuant to Section 9.3(a), (c) and (e) of
the Master Lease.

 

  8. Assignment and Subletting.

 

Subtenant shall not directly or indirectly, voluntarily or by operation of law,
sell, assign, encumber, pledge or otherwise transfer or hypothecate any of its
interest in or rights with respect to the Subdemised Premises or Subtenant’s
leasehold estate hereunder (collectively, “Assignment”), or permit all or any
portion of the Subdemised Premises to be occupied by anyone (whether pursuant to
a license, concession or otherwise) other than Subtenant or Subtenant’s agents
and advisors or sublet all or any portion of the Subdemised Premises, without
the prior written consent of Master Landlord and Sublandlord, which consent of
Sublandlord may be given or withheld in its sole discretion. For purposes of
this Sublease, the direct or indirect transfer of any ownership interests in
Subtenant shall be deemed an Assignment within the meaning of this Section 8.

 

  9. Alterations.

 

Subtenant shall not make or suffer to be made any alterations, additions or
improvements to the Subdemised Premises, including, without limitation, those
related to electrical cabling and/or systems, plumbing, data cabling, HVAC
systems, or modifications to existing finishes, without the prior written
consent of Master Landlord, as required under the Master Lease, and of
Sublandlord. Additionally, Subtenant shall be subject to the standards for
repairs and alterations set forth in the Master Lease and any review and
approval required under the Master Lease.

 

  10. Repairs and Maintenance.

 

10.1 Subtenant’s Responsibility. Subtenant shall be responsible for the
maintenance and repair of the Subdemised Premises in accordance with the
provisions of the Master Lease.

 

10.2 Sublandlord’s Responsibility. As between the parties to this Sublease,
Sublandlord shall have no responsibility or liability to the Subtenant or anyone
claiming through Subtenant, for the Subdemised Premises including, without
limitation, the roof, roof covering, foundation, subfloors, building structural
components, major building systems (plumbing, electrical and heating, air
conditioning and ventilation systems), and exterior walls of the Subdemised
Premises or for damage to or loss of personal property including without
limitation computer equipment and computer data.

 

4



--------------------------------------------------------------------------------

  11. Default.

 

Subtenant shall be subject to the same default provisions as specified in
Article 11 of the Master Lease as if it were the tenant thereunder, and
Sublandlord shall have all the remedies specified therein, as if it were Master
Landlord, including, without limitation, the right to terminate the Sublease and
right to perform Subtenant’s obligations under this Sublease at Subtenant’s
cost. Notwithstanding the foregoing, Subtenant shall only be entitled to
one-half ( 1/2) of the cure period for a default, if any, provided for under the
Master Lease.

 

  12. Indemnity.

 

In addition to such indemnities as may be provided for in the Master Lease,
Subtenant agrees to indemnify and hold Sublandlord and its affiliates, officers,
agents, servants, employees and independent contractors (individually a
“Sublandlord Party” and collectively, “Sublandlord Parties”) harmless against
all loss, damage, liability, or expense suffered or claimed against any
Sublandlord Party, by any person or entity (i) caused by or otherwise arising
from, in whole or in part, any breach or default by Subtenant of any covenant or
obligation it has hereunder (including but not limited to all covenants or
obligations of the tenant under the Master Lease assumed by Subtenant pursuant
to the terms of this Sublease), or (ii) caused by or in connection with anything
owned or controlled by Subtenant, or (iii) resulting from any act, failure to
act, or negligence of Subtenant or its employees, agents or invitees, or (iv)
resulting from any nuisance suffered on the Subdemised Premises, except for
damage or injury to third parties or property resulting from the proven gross
negligence of Sublandlord. Subtenant further agrees to indemnify Sublandlord and
hold Sublandlord harmless from all losses, damages, liabilities and expenses
which Sublandlord may incur, or for which Sublandlord may be liable to Master
Landlord, arising from the acts or omissions of Subtenant which are or are
alleged to be defaults of Sublandlord under the Master Lease or are the subject
matter of any indemnity or hold harmless of Sublandlord, as tenant, to Master
Landlord under the Master Lease. The obligations of Subtenant to indemnify
Sublandlord and/or the Sublandlord Parties and/or hold the Sublandlord and/or
the Sublandlord Parties harmless in this Section 12 and elsewhere herein shall
survive the expiration or other termination of this Sublease.

 

  13. Master Lease.

 

13.1 Master Lease. Notwithstanding anything in this Sublease to the contrary,
the rights of Subtenant shall be subject to and limited by the terms and
conditions contained in the Master Lease between Sublandlord and Master
Landlord, as they may be amended from time to time. Sublandlord shall have the
right to amend the Master Lease from time to time without the consent of
Subtenant. Any rights granted to Subtenant herein which are limited by the
Master Lease shall be deemed to be so limited by this Sublease.

 

13.2 No Violation. Notwithstanding anything in this Sublease to the contrary,
Subtenant shall not commit or permit to be committed any act or omission which
shall violate any term or condition of the Master Lease. Subtenant shall
indemnify and hold harmless Sublandlord from and against any loss, liability,
claim, cost or expense (including reasonable attorneys’ fees) incurred by
Sublandlord as a result of any termination or attempted termination of the
Master Lease resulting from any such act or omission by Subtenant.

 

5



--------------------------------------------------------------------------------

13.3 Consent of Master Landlord. Notwithstanding anything in this Sublease to
the contrary, the effectiveness of this Sublease shall be conditioned, to the
extent required, upon Sublandlord obtaining the written consent of the Master
Landlord under the Master Lease to this Sublease and the written consent of
Sublandlord’s lenders (including satisfaction of all pre-conditions to such
consent). If the consent of the Master Landlord and/or such lenders is required
but not obtained, this Sublease shall be void. Subtenant agrees to execute any
reasonable agreements required by Sublandlord as a pre-condition to obtaining
such consents, including, without limitation, a collateral access agreement in
favor of Sublandlord’s lenders.

 

13.4 Termination of Master Lease. If the Master Lease terminates for any reason
prior to the expiration or other termination of this Sublease, this Sublease
shall terminate concurrently therewith without any liability of Sublandlord to
Subtenant and, except for any Subtenant obligations hereunder arising on or
prior to the termination of this Sublease, following Subtenant’s surrender in
compliance with Section 4.2 hereof, Subtenant’s obligations hereunder shall
terminate, except with respect to any indemnification or hold harmless
obligations of Subtenant, which shall survive such termination.

 

13.5 Incorporation of Master Lease. Notwithstanding any other provision of this
Sublease to the contrary, this Sublease and Subtenant’s rights under this
Sublease shall at all times be subject to all of the terms, covenants, and
conditions of the Master Lease (a copy of which agreement, as currently in
effect, Subtenant hereby represents that it has received), with the same force
and effect as if fully set forth herein, and except as otherwise expressly
provided for herein, Subtenant shall keep, observe and perform or cause to be
kept, observed and performed, faithfully all those terms, covenants and
conditions of Sublandlord as tenant under the Master Lease with respect to the
Subdemised Premises. Except as otherwise provided hereby, the terms, conditions,
rights and responsibilities of the Master Lease are incorporated herein by
reference, and Sublandlord shall have the rights and responsibilities with
respect to the Subtenant that the Master Landlord has with respect to
Sublandlord pursuant to the Master Lease, and Subtenant shall have the rights
and responsibilities with respect to Sublandlord that Sublandlord has with
respect to the Master Landlord pursuant to the Master Lease. However, to the
extent that the Master Lease requires or obligates Master Landlord to maintain,
repair, restore, or otherwise expend any money or take any action to preserve
and maintain all or any portion of the Subdemised Premises or to furnish any
services to the Subdemised Premises, such obligation shall not pass to
Sublandlord by reason of this Sublease and shall remain with the Master
Landlord. Subject to the first sentence of this Section 13.5, with respect to
the relationship between the Sublandlord and the Subtenant, the terms, covenants
and conditions of this Sublease shall control with respect to any conflict or
inconsistency between the terms, covenants and conditions contained herein and
the terms, covenants and conditions of the Master Lease. Notwithstanding the
foregoing, the following sections of the Master Lease are hereby excluded from
application to or incorporation within this Sublease: Sections 1.9-1.10,
2.2-2.3, 3, 4.1-4.5, 4.7, 5.9, 6.3, 6.12, 7.1, 7.5, 9.6, 11.6, 14, 15.2, 15.6
and 15.23-15.26; Exhibits C and H-O; First Amendment Sections 3-7, 9, 11, and
13; and the Second Amendment.

 

6



--------------------------------------------------------------------------------

  14. Parking.

 

Subtenant shall be provided access to one (1) non-reserved parking space without
charge at the Building. All parking spaces utilized by Subtenant shall be used
in accordance with the terms of the Master Lease, including Section 15.6 of the
Master Lease. Any additional parking spaces at the Premises or elsewhere
required or desired by Subtenant shall be obtained by Subtenant at its sole cost
and expense. Sublandlord makes no representation or warranty concerning the
availability of parking spaces.

 

  15. [Intentionally deleted.]

 

  16. Brokers.

 

Subtenant represents that it has dealt with no broker or agent in connection
with this Sublease and Subtenant shall hold Sublandlord harmless from any and
all liability, loss, damage, expense, claim action, demand, suit or obligation
arising out of or relating to a breach by Subtenant of such representation.

 

  17. Counterparts.

 

This Sublease may be executed in one or more counterparts, each of which shall
constitute one and the same instrument.

 

  18. Governing Law.

 

This Sublease shall be governed by and construed and enforced in accordance with
the laws of the Commonwealth of Virginia, except with respect to the
choice-of-law provisions thereof.

 

  19. Waivers; Amendments.

 

No failure or delay by any party hereto in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
provided herein shall be cumulative and not exclusive of any rights or remedies
provided by law. Any provision of this Sublease may be waived if, but only if,
such waiver is in writing and is signed by the party against whom the
enforcement of such waiver is sought. No waiver of any provision of this
Sublease, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such provision. This Sublease may not be
amended, modified or supplemented other than by a written instrument signed by
each party hereto.

 

  20. Entire Agreement.

 

This Sublease (including the Addendum hereto) constitutes the entire agreement
and understanding among the parties hereto and supercedes any and all prior
agreements and understandings, written or oral, relating to the subject matter
hereof.

 

7



--------------------------------------------------------------------------------

  21. Severability.

 

Any term or provision of this Sublease which is invalid or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Sublease or affecting the validity or
enforceability of any of the terms or provisions of this Sublease in any other
jurisdictions, it being intended that all rights and obligations of the parties
hereunder shall be enforceable to the fullest extent permitted by law.

 

  22. Addendum.

 

Certain terms and conditions relating to the provision of services by
Sublandlord to Subtenant and other matters in connection with Subtenant’s use of
the Subdemised Premises by Subtenant are set forth in the Addendum hereto, the
terms and conditions of which is incorporated herein and shall be a part of this
Sublease as if fully set forth herein.

 

[Signature page follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Sublease shall be deemed to have been executed and
delivered as of the date first set forth above.

 

SUBLANDLORD:

MICROSTRATEGY INCORPORATED,

a Delaware corporation

By:

 

/s/ Arthur S. Locke, III

Name:

 

Arthur S. Locke, III

Title:

  Vice President, Finance and     Chief Financial Officer

 

SUBTENANT:

ALCANTARA LLC

a Delaware limited liability company

By:

 

/s/ Michael J. Saylor

Name:

 

Michael J. Saylor

Title:

  Sole Member

 

9



--------------------------------------------------------------------------------

Attachment A



--------------------------------------------------------------------------------

LOGO [g92855image.jpg]



--------------------------------------------------------------------------------

ADDENDUM TO SUBLEASE

 

  1. Provision of Services and Equipment by Sublandlord

 

Upon the request of Subtenant, Sublandlord agrees to provide the following to
Subtenant and to Subtenant’s employees or agents who shall be working in the
Subdemised Premises, at no cost to Subtenant: (i) security access badges, in the
appropriate form or forms and with the appropriate access levels as determined
by Sublandlord, to allow such persons access to the Subdemised Premises, (ii)
access to and use of Sublandlord’s computer network (so long as such persons
comply with Sublandlord’s computer network policies and with such restrictions
on access and use as Sublandlord may, in its sole discretion, deem appropriate)
subject to Sublandlord’s information systems security policies, (iii)
information systems support as determined by Sublandlord in its sole discretion
to be appropriate, (iv) commercially reasonable use of Sublandlord’s
photocopiers and printers located in the common areas in the vicinity of the
Subdemised Premises, (v) commercially reasonable use of an office phone and
associated phone service consistent with Sublandlord’s standard phone equipment
and phone service provided to Sublandlord’s personnel, (vi) Sublandlord’s
standard office furniture in the Subdemised Premises and (vii) commercially
reasonable office supplies as generally available in the common area supply
room.

 

  2. Gross Up

 

To the extent that the provision of the Subdemised Premises or any services or
equipment by Sublandlord hereunder constitutes income to Subtenant’s principal,
Michael J. Saylor (“Subtenant Principal”), Sublandlord agrees to the following
procedure: first, to periodically include and report the fair market value of
such benefits in the Subtenant Principal’s W-2 wages; second, to “gross-up” the
income to an amount that includes the applicable federal, state and local
payroll taxes that could be due on such income and the additional “gross-up”
amount; third, withhold that amount of payroll taxes from the total income; and
fourth, to remit the applicable payroll taxes to the federal, state and local
tax authorities.

 

  3. Confidentiality; Insider Trading

 

(a) Subtenant agrees to, and agrees to cause all agents, employees, contractors
and other personnel (collectively, “Personnel”) of Subtenant to, keep
confidential and not disclose any information that Subtenant or such Personnel
may obtain or possess relating to Sublandlord, including without limitation,
Sublandlord’s employees, business, technology, financial information and all
other information whatsoever (“Confidential Information”). Subtenant agrees to
comply with, and to cause its Personnel to comply with, all procedures required
by Sublandlord to prevent Subtenant and its Personnel from disclosing
Confidential Information of Sublandlord, including, without limitation, the
execution and delivery by Subtenant and by all Personnel of Subtenant who will
be located at or otherwise have access to the Subdemised Premises of a
non-disclosure agreement in the form required by Sublandlord. Information that
is already in the public domain shall not be deemed “Confidential Information”
hereunder. Subtenant acknowledges that Sublandlord shall not have an adequate
remedy at law



--------------------------------------------------------------------------------

in the event of a breach or threatened breach of this Section 3(a) by Subtenant
or any Personnel and that Sublandlord shall be entitled to injunctive relief in
the event of a breach or a threatened breach of this Section 3(a) by Subtenant
or by any Personnel.

 

(b) Subtenant agrees to comply with, and agrees to cause its Personnel who will
be located at or otherwise have access to the Subdemised Premises to comply with
Sublandlord’s Insider Trading Policy (and any amendments or successor policy
thereto), a copy of which policy in effect as of the date hereof Subtenant
acknowledges receiving. Subtenant agrees to execute, and to cause Subtenant’s
Personnel who will be located at or otherwise have access to the Subdemised
Premises to execute, from time to time an acknowledgment that Subtenant and
Subtenant’s personnel have reviewed and understand Sublandlord’s Insider Trader
Policy and agree to comply with Sublandlord’s Insider Trader Policy.

 

  4. Subtenant Personnel

 

Subtenant acknowledges that all Personnel of Subtenant shall be Personnel of
Subtenant only and not of Sublandlord (except to the extent that any such person
is separately employed or engaged by Sublandlord or any of its subsidiaries) and
that such persons shall be solely under the direction and control of Subtenant
and that Sublandlord shall have no authority to direct any such Personnel.
Subtenant further acknowledges that Subtenant’s Personnel will not be
compensated by Sublandlord and will not receive employee benefits from
Sublandlord and that Sublandlord shall not have any obligation therefor.
Subtenant agrees that Personnel of Subtenant shall not hold themselves out as
Personnel of Sublandlord and Subtenant agrees to take all reasonable actions
requested by Sublandlord to make clear that Personnel of Subtenant are not
Personnel of Sublandlord, including without limitation the following: (i) email
addresses of Subtenant and its Personnel shall not include any reference to
Sublandlord, provided, however, that Sublandlord may, in its sole discretion,
establish one or more email addresses that include reference to Sublandlord for
purposes of providing information systems support to Subtenant, in accordance
with the terms hereof, but any such email address shall not be used by Subtenant
or its Personnel for sending or receiving email except within Sublandlord’s
internal computer network as specifically approved by Sublandlord, (ii)
Subtenant and its Personnel shall not be entitled to use letterhead of
Sublandlord, and (iii) Subtenant shall be entitled to only those services set
forth in Section 1 of this Addendum. Subtenant further agrees to adopt workplace
and other personnel policies governing such matters as sexual harassment,
anti-discrimination, drug free workplace and other matters as are customary for
employers in Fairfax County, Virginia. For purposes of this section, the term
“Sublandlord” includes MicroStrategy Incorporated and its subsidiaries.